ORDER
PER CURIAM.
In this action arising from the Labor and Industrial Relations Commission’s award of workers’ compensation benefits to Alice Kline, Kline appeals from the circuit court’s judgment dismissing her action brought against the Treasurer of the State of Missouri as custodian of the Second Injury Fund. No error of law appears and an opinion would have no precedential value. The parties have, however, been provided with a memorandum setting forth the reasons for this order.
The judgment is affirmed. Rule 84.16(b).